Case: 19-60228     Document: 00516269259         Page: 1     Date Filed: 04/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           April 6, 2022
                                  No. 19-60228                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   Silvia Dinora Hernandez-Abrego; Ashley Ascencio-
   Hernandez; Valery Ascencio-Hernandez,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 984 627
                             BIA No. A208 984 628
                              BIA No. A208 984 629


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Silvia Dinora Hernandez-Abrego and her two minor daughters,
   natives and citizens of El Salvador, petition for review of the order of the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60228      Document: 00516269259          Page: 2   Date Filed: 04/06/2022




                                    No. 19-60228


   Board of Immigration Appeals (BIA) dismissing their appeal of the denial by
   the Immigration Judge (IJ) of their application for asylum, withholding of
   removal, and relief under the Convention Against Torture (CAT). They
   argue that they received invalid notices to appear (NTAs) under the Supreme
   Court’s decision in Pereira v. Sessions, 138 S. Ct. 2105 (2018), which they
   contend deprived the immigration court of jurisdiction. However, the
   petitioners did not challenge the validity of their NTAs or jurisdiction over
   their cases before either the IJ or the BIA. Because these arguments were not
   exhausted, we lack jurisdiction to consider them. Roy v. Ashcroft, 389 F.3d
   132, 137 (5th Cir. 2004); see 8 U.S.C. § 1252(d)(1).
          Further, the petitioners argue that they demonstrated their
   entitlement to asylum and withholding of removal by proving the existence
   of past persecution by presenting evidence of gang threats, the murder of
   Hernandez-Abrego’s husband’s uncle and the disappearance of another
   uncle, and physical harm inflicted by the gang on Hernandez-Abrego’s
   husband, as well as documentary evidence. They contend they established a
   nexus between the persecution and a protected ground because the evidence
   showed that the gang targeted Hernandez-Abrego because of her familial
   relationship with her husband. Because the BIA based its decision on the lack
   of a nexus between the proposed particular social group (PSG) and the feared
   persecution, only that issue is before us. See Dong Sik Kwon v. INS, 646 F.2d
   909, 916 (5th Cir. 1981).
          On petition for review of a BIA decision, we review factual findings
   for substantial evidence and questions of law de novo. Lopez-Gomez v.
   Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001). We “may not overturn the BIA’s
   factual findings unless the evidence compels a contrary conclusion.” Gomez-
   Palacios v. Holder, 560 F.3d 354, 358 (5th Cir. 2009). The Attorney General
   may, within his discretion, grant asylum to a refugee, i.e., a person who is
   outside his country and “unable or unwilling to return ‘because of



                                         2
Case: 19-60228      Document: 00516269259          Page: 3    Date Filed: 04/06/2022




                                    No. 19-60228


   persecution or a well-founded fear of persecution on account of race, religion,
   nationality, membership in a particular social group, or political opinion.’”
   Jukic v. INS, 40 F.3d 747, 749 (5th Cir. 1994) (quoting 8 U.S.C.
   § 1101(a)(42)(A)); 8 C.F.R. § 1208.13(b). The alien must demonstrate “that
   race, religion, nationality, membership in a particular social group, or
   political opinion was or will be at least one central reason for persecuting the
   applicant.” Shaikh v. Holder, 588 F.3d 861, 864 (5th Cir. 2009) (internal
   quotation marks, citations, and emphasis omitted).
          In this case, the evidence does not suggest that the gang harbored an
   animus for the family. See Ramirez-Mejia v. Lynch, 794 F.3d 485, 493 (5th
   Cir. 2015). Rather, the gang targeted Hernandez-Abrego’s husband and his
   uncles because they were perceived as wealthy and because they had
   motorcycles that the gang could use to commit crimes. See id. at 492-93.
   Economic extortion and actions based on a criminal motive or a desire for
   financial gain do not rise to persecution on account of a protected ground.
   See Shaikh, 588 F.3d at 864; Garcia v. Holder, 756 F.3d 885, 890 (5th Cir.
   2004). Moreover, many of the husband’s family members were living in El
   Salvador without suffering physical harm from the gang. See Ramirez-Mejia,
   794 F.3d at 493. Substantial evidence supports the BIA’s and the IJ’s
   determinations that Hernandez-Abrego’s familial relationship was not a
   central reason for the persecution. See Ramirez-Mejia, 794 F.3d at 493;
   Shaikh, 588 F.3d at 864.
          Withholding of removal has a higher “objective standard” than
   asylum, requiring an applicant to demonstrate “a clear probability of
   persecution on the basis of race, religion, nationality, membership in a
   particular social group, or political opinion.” Chen v. Gonzales, 470 F.3d
   1131, 1138 (5th Cir. 2006) (internal quotation marks and citations omitted);
   see 8 C.F.R. § 1208.16(b)(1)(iii). Accordingly, the record does not compel
   the conclusion that the petitioners satisfied either the standard for asylum or



                                          3
Case: 19-60228     Document: 00516269259           Page: 4   Date Filed: 04/06/2022




                                    No. 19-60228


   the more demanding standard for withholding of removal. See Gomez-
   Palacios, 560 F.3d at 358; Chen, 470 F.3d at 1138.
          Based on the foregoing, the petition is DENIED in part and
   DISMISSED in part for lack of jurisdiction.




                                         4